ACCEPTED
                                                                                                                                     01-15-00130-CR
                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                  HOUSTON, TEXAS
                                                                                                                                 5/4/2015 5:00:45 PM
                                                                                                                               CHRISTOPHER PRINE
                                                                                                                                              CLERK

                                                 NO. 01-15-00130-CR

                                                            IN THE                                       FILED IN
                                                                                                  1st COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
      COURT OF APPEALS FOR THE FIRST SUPREME JUDICIAL                                          DISTRICT
                                                                                                  5/4/2015OF  TEXAS
                                                                                                           5:00:45 PM
                                                                                                  CHRISTOPHER A. PRINE
                                                                                                          Clerk
                                                       AT HOUSTON
....................................................................................................................................

                                            TRIAL COURT NO. 1413407

                                         IN THE 176TH DISTRICT COURT

                                            OF HARRIS COUNTY, TEXAS
....................................................................................................................................

                                       MICHAEL W. PETERS, APPELLANT

                                                                V.

                                        THE STATE OF TEXAS, APPELLEE
...................................................................................................................................

                APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
....................................................................................................................................

                                                                                 Charles Hinton
                                                                                 P.O. Box 53719
                                                                                 Houston, Texas 77052-3719
                                                                                 832-603-1330
                                                                                 chashinton@sbcglobal.net
                                                                                 SBOT #09709800
                                                                                 Attorney for Appellant
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS

FOR THE FIRST SUPREME JUDICIAL DISTRICT:

       Comes now appellant, Michael W. Peters, pursuant to TEX. R. APP. PROC.

10.5(b) and 38.6, and moves the Court for an extension of time to file appellant's

brief, and in support shows the following:

       (A) the deadline for filing appellant's brief is May 11, 2015.

       (B) the length of the extension sought is until June 10, 2015.

       (C) the facts relied upon to reasonably explain the need for an extension

are:

       Appellant's attorney has been preparing for and completed a jury trial in

the 209th District Court in

       1. The State of Texas vs. Curtis Babers, cause number 1299015 (sexual

assault) which began with a motion hearing and jury selection on April 21, 2015

and lasted through the afternoon hours of April 23, 2015 at which time the jury

returned a verdict on punishment and defendant Babers was sentenced.

       Appellant's attorney has also been preparing for jury trial in the following

cases in the 209th District Court:

       1. The State of Texas vs. Byron Garrick, cause number 1354246 (Indecency

with a Child) set for jury trial the week of May 11, 2015.
      2. The State of Texas vs. Jacoy O'Hara, cause number 1418602 (aggravated

robbery) set for jury trial the week of May 18, 2015.

      3. The State of Texas vs. John Davis, cause number 1364895 (Aggravated

Sexual Assault of a Child) & cause number 1397631 (Sexual Assault of a Child) set

for jury trial the week of June 8, 2015.

       (D) One previous extension has been granted.

      Wherefore, undersigned counsel prays this honorable Court to extend the

time for filing appellant's brief until June 10, 2015.

                                                         Respectfully submitted,

                                                         /s/Charles Hinton
                                                         Charles Hinton
                                                         P.O. Box 53719
                                                         Houston, Texas 77052-3719
                                                         832-603-1330
                                                         chashinton@sbcglobal.net
                                                         SBOT #09709800
                                                         Attorney for Appellant
                          CERTIFICATE OF COMPLIANCE

      Appellant certifies that the word count of this document is 430.

                                                  /s/Charles Hinton
                                                  Charles Hinton



                            CERTIFICATE OF SERVICE

      I certify that a copy of this motion has been electronically served upon Alan

Curry, Chief Prosecutor, Appellate Division, Harris County District Attorney's

Office, 1201 Franklin St., Ste. 600, Houston, Texas 77002 on May 4, 2015.

                                                  /s/Charles Hinton
                                                  Charles Hinton